 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NoRTHERN DISTRICT oF ILLiNols mill 0 ?' Z"Uitt
EASTERN DIVISION §!:‘j;\:tdti;a§a i=tmei)an ti;astiilo
LECAT’s vENTRILoSCoPE, " mm D"W"Ci Cawt
Plaintiff, Case Number: l:lé-cv-05298
v. Chief Judge Ruben Castillo

MT TOOL AN]) MANUFACTURING, Magistrate Judge Jeffrey T. Gilbert

l)efendant.

\/\¢/\u/WW\\»/\-/\_J\_/

PLAINTIFF’S MOTION FOR .}UDGMENT AS A MATTER OF LAW

Plaintiff Lecat’s Ventriloscope moves the Couit at this time, pursuant to Fed. R. Civ. P.
50(a), for a Judgment as a Matter of LaW that Defendant MT Tool and Manufacturing induced
others to infringe Plaintiff’ s U.S. Patent No. 7,645,141 (the “’ 141 Patent”), that Defendant
contributed to the infringement of the ’141 Patent, that such infringement Was Willful, and that
the ’141 Patent is Valid and enforceable This motion is supported by the following facts
adduced at trial:
1. The only method in which Defendant instructed its customers to usc the MT S~Scope
coi“relates With each step of the patented method.
2. That at least one such customer has used the MT S-Scope to practice the patented
method.
3. The stethoscope portion of the MT S-Scope is functionally equivalent to an auscultation
device as used in the asserted claims, in that it:
¢ simulates auditory findings;

0 is placed by a user relative to a patient;

 

¢ is able to demonstrate the position of placement to an observer;
¢ is capable of receiving an audio signal from a remote transmitting device;
¢ is capable of communicating at least one sound represented by the audio signal to
the user.
4. Defendant knew of the ’ l4l Patent, despite statements that demonstrated an attempt to
willfully blind itself to that fact.
5. Defendant failed to produce clear and convincing evidence from Which a reasonable jury

could find that the ’141 Patent is either invalid or unenforceable

Moreover, Plaintiff moves the Court to award compensatory damages for the total
number of MT S-Scopes sold; Which, if such number Was represented truthfully by MT Tool, is
as follows:

° $6,317 x 27 "-"" $170,559 (lost gross margin)
* $4,000 x 27 = $108,00() (lost add-on sales)

» TOTAL : $273,559

In addition, Plaintiff moves the Court to declare this case exceptional, due in part to
litigation misconduct on the part of Defendant, and, because of the Willful infringement, award
an appropriate multiplier to the compensatory damages awarded, along With reasonable attorney
fees. ln SRI fm ’l, Inc. v. Cisco Sys., Inc., the court found that the defendant’s conduct during
litigation, along with the jury’s finding of willful infringement, warranted a conclusion of

exceptionality under 35 U.S.C. § 285. 254 F. Supp. 3d 680, 723 (D. Del. 2017). The court

 

found that the defendant “created a substantial amount of Work for both [the plaintiff] and the

court, much of which Work Was needlessly repetitive or irrelevant or frivolous.” ld.

Dated: March 7, 2019

Respectfully submitted,

/s/ Sergey Vernvuk

Sergey Vernyuk (OH 0089101)
sv(é_@:etb§aw.corn

J on A. Troyer (OH 0080888)
jua_t@etblaw“co_m

Roger D. Emerson (OH 0037731)
roger.ernerson{rrletblaw.coni
EMERSON TH()MSON BENNETT, LLC
1914 Akron-Peninsula Road
Akron, OH 44313

Phone: 330-434-9999

Fax: 330-434-8888

Ronald B. Kowalczylc (ARDC#6274373)
r§;c>waicztvkri§_`:?§<owatcavl<§aw.com
K()WALCZYK LAW ()FFICES

100 lllinois Street, Suite 200

Saint Charles, lL 60174

Phone: 630-665-2224

Attorneysj?)r Plaimi]jf

 

CERTIFICATE OF SERVICE
l hereby certify that a copy of the foregoing Motion is being served personally and by e-
mail on the following date to:

Charles T. Riggs Jr.

rig )s&iibri 1 ys. ro

LAW OFFICE OF CHARLES T. RIGGS JR.

   

John F. Rollins

tioj t`rf§i.`) g mail .com
LAW ()FFICE OF J()HN F. ROLLINS

Date: March 7, 2019 /s/ Sergev Vernvuk
Sergey Vernyuk (OH 0089101)
§v@etblawzc<_i;n
EMERSON THOMSON BENNETT, LLC
1914 Akron-Peninsula Road
Akron, OH 44313
Phone: 330-434-9999
FaX: 330-434-8888

 

 

